Citation Nr: 0305516	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis with degenerative disc disease of the lumbar 
spine.  

2.	Entitlement to service connection for degenerative 
arthritis with degenerative disc disease of the thoracic 
spine.  

3.	Entitlement to service connection for herniated nucleus 
pulposus and degenerative disc disease of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from August 1960 to 
June 1964.  


REMAND

.In a January 2001 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas denied claims of entitlement to service 
connection for degenerative arthritis with degenerative disc 
disease of the lumbar spine, degenerative arthritis with 
degenerative disc disease of the thoracic spine, and 
herniated nucleus pulposes and degenerative arthritis of the 
cervical spine.  In April 2002, the Board of Veterans' 
Appeals (Board) remanded this matter to the RO for due 
process and procedural development.  In the April 2002 
Remand, the Board noted that the veteran (in statement 
received in February 2001) had sufficiently disagreed with 
the February 2001 rating action and indicated that the 
veteran had not been provided a statement of the case (SOC).  
The Board, therefore, directed the RO to provide the veteran 
with a SOC in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO was also directed to develop those issues 
in compliance with the notice and duty to assist requirements 
of the Veterans Claims Assistance Act (VCAA) and its 
implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107. 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  

This matter has been returned to the Board for appellate 
review.  However, the April 2002 Remand directives have not 
been satisfied.  The record does not reflect that the veteran 
has been provided a SOC.  In addition, there is no record 
that the VCCA notice and duty to assist requirements have 
been addressed.  Therefore, the claim must be returned to the 
RO for compliance with the August 2002 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).   




Accordingly, these issues are remanded for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  

2.  Issue the appellant and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for lumbar, thoracic, and 
cervical spine disorders.  Notify the 
veteran of the time limit within which he 
must respond in order to perfect an 
appeal.

Thereafter, the case is to be returned to the Board only if 
the appellant files a timely and adequate substantive appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




